DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-12, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "an anoxic chamber" in line 2.  It is unclear if this refers to the one or more anoxic chambers previously recited or a different anoxic chamber.  For examination purposes, the claim will be considered to recite "[[an]]the one or more anoxic chambers."
Claim 10 recites the limitation "the most upstream anoxic chamber" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not recite that the chambers are in series, so it’s unclear if there is an upstream chamber. For examination purposes, the claim will be considered to recite "[[the]]a most upstream anoxic chamber."
a most upstream anoxic chamber."
Claims 19 and 20 recite the limitation "the most upstream anoxic chamber" in lines 5-6 and 3-4, respectively.  There is insufficient antecedent basis for this limitation in the claims. Claim 13 does not recite that the chambers are in series, so it’s unclear if there is an upstream chamber. For examination purposes, claim 19 will be considered to recite "[[the]]a most upstream anoxic chamber." Since claim 20 depends from claim 19, claim 20 would then have proper antecedence.
Claim 11 is rejected as depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6-7, 9, 10, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garrido Fernandez (US 2015/0368131) in view of Wett et al. (US 2014/0069864).
  	Per claims 1 and 13, Garrido Fernandez disclose a deammonification system and process for treating wastewater comprising:

a deammonification unit (2, 3) comprising (i) one or more anoxic chambers in fluid communication with the anaerobic reactor, wherein each of the one or more anoxic chambers (Fig. 1)houses a plurality of biocarriers (14a), wherein each of the plurality of biocarriers comprises a biofilm of on bacteria ([0038, 0040]), and (ii) one or more oxic chambers (3; Fig. 1) operable to produce nitrite from ammonia and/or ammonium ([0024, 0047]), wherein the wastewater processed in an anoxic chamber of the one or more anoxic chambers is channeled to an oxic chamber (Fig. 3) of the one or more oxic chambers which is adjacent to and downstream of the anoxic chamber (Fig. 3). Garrido Fernandez does not disclose that the bacteria biofilm is anaerobic ammonium oxidation bacteria.
Wett et al., also directed to a deammonification system and process for wastewater, discloses providing ammonium oxidation bacteria to form a biofilm on a plurality of biocarriers in an anoxic reactor (F; [0065]) in order to, for example, easily facilitate the conversion of nitrate to nitrite to further remove nitrogen from the wastewater.
Accordingly, it would have been readily obvious for the skilled artisan to modify the system and process of Garrido Fernandez such that it includes the bacteria biofilm is anaerobic ammonium oxidation bacteria in order to, for example, easily facilitate the conversion of nitrate to nitrite to further remove nitrogen from the wastewater.

Per claim 6, Garrido Fernandez discloses wherein oxygen is supplied ([0044]; 18a, 19a) to all of the one or more oxic chambers for producing the nitrite from the ammonia and/or ammonium.
Per claim 7, Garrido Fernandez discloses wherein the anaerobic reactor comprises an outlet (12) to discharge the biogas produced in the anaerobic reactor.
Per claims 9 and 17, wherein the biogas comprises methane ([0024, 0050]).
Per claim 10, further comprising a clarifier or a membrane filtration unit operable to separate sludge from the wastewater processed in the deammonification unit and to recycle the sludge to the most upstream anoxic chamber ([0055]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garrido Fernandez (‘131) in view of Wett et al. (‘864) as applied above, and further in view of Yamamoto et al. (US 2005/0194310).
Garrido Fernandez, as modified by Wett et al., does not disclose wherein each of the one or more anoxic chambers and each of the one or more oxic chambers are configured to have a volume ratio ranging from 1:1 to 4:1.

Accordingly, it would have been readily obvious for the skilled artisan to modify the system of Garrido Fernandez, as modified by Wett et al., such that it includes wherein each of the one or more anoxic chambers and each of the one or more oxic chambers are configured to have a volume ratio ranging from 1:1 to 4:1 in order to, for example, compensate for relatively slower reaction times in the one or more anoxic chambers. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Garrido Fernandez (‘131) in view of Wett et al. (‘864) as applied above, and further in view of Razavi-Shirazi et al. (US 2017/0217806).
Garrido Fernandez, as modified by Wett et al., does not disclose wherein treating the wastewater in the deammonification unit comprises providing oxygen to all of the one or more oxic chambers to maintain dissolved oxygen therein at a concentration ranging from 0.3 mg O2/L to 2 mg O2/L.
Razavi-Shirazi et al., also directed to a process of deammonification (abstract), disclose wherein treating a wastewater in the deammonification unit (Figure) comprises providing oxygen to all of one or more oxic chambers (Figure; [0064]) to maintain dissolved oxygen therein at a concentration ranging from 0.3 mg O2/L to 2 mg O2/L 
Accordingly, it would have been readily obvious for the skilled artisan to modify the process of Garrido Fernandez, as modified by Wett et al., such that it includes wherein treating the wastewater in the deammonification unit comprises providing oxygen to all of the one or more oxic chambers to maintain dissolved oxygen therein at a concentration ranging from 0.3 mg O2/L to 2 mg O2/L in order to, for example, convert organocarbons to carbon dioxide and ammonium to nitrate and/or nitrite.

Allowable Subject Matter
Claims 2, 4, 8, 11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Per claims 2, 4, 8, 11-12, 14-16, 19 and 20, while claims 1 and 13 are not patentable for the reasons provided above, in the examiner’s opinion, the prior art failed to teach or render obvious the system or process further including elements having the positioning and/or functions as recited in claims 2, 4, 8, 11 and 14-16.


Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165.  The examiner can normally be reached on M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
05/12/21